DETAILED ACTION
	This action is responsive to 10/13/2022.
	Prior objections to claims 1 and 2 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US Patent 9,231,000 B2), hereinafter Ko, in view of Son et al. (US Patent 10,735,629 B2, US Pub. 2018/0249046), hereinafter Son, and Choi et al. (US Pu. 2007/0057877, hereinafter Choi.
Regarding claim 1, Ko discloses a display device (an organic light-emitting display apparatus-see fig. 1 and [col. 1, ll. 42-44]), comprising: a plurality of data lines to supply data signals (data lines DL1 to DLm-see fig. 1); a plurality of pixels each comprising a light-emitting element (a plurality of pixels 1-see fig. 1), a first transistor to control current flowing through the light-emitting element (driving TFT T1-see fig. 2), a second transistor connected between the first transistor and one of the plurality of data lines (switching TFT T2-see fig. 2); a third transistor connected between a second electrode and a gate electrode of the first transistor (compensation TFT T3-see fig. 2), a fourth transistor connected between a first electrode of the third transistor and an initialization power source (initialization TFT T4-see fig. 2), each of the first transistor, the second transistor, the third transistor, and the fourth transistor (semiconductor layers A1, A2, A3, A4- see, for example, fig. 3); and a conductive pattern disposed on and connected to the second transistor through a first contact hole (see, for example, fig. 5 and [col. 10, ll. 27]-[col. 11, ll. 3], wherein second contact metal CM2 (conductive pattern) is connected to source electrode (S2) of the switching TFT T2 via first contact metal CM1 in contact hole 45 in the first interlayer insulating layer ILD1), wherein the data line is disposed on a layer different from that of the conductive pattern (see, for example, fig. 5 with description in [col. 11, ll. 4-13], wherein data line (16) is disposed on a third interlayer insulating layer ILD3 different from a second interlayer insulating layer ILD2 on which CM2 is disposed), and is connected to the conductive pattern through a second contact hole (see fig. 5, wherein data line 16 is connected to CM2), wherein the first contact hole and the second contact hole overlap each other, when viewed on a plane (the source electrode S2 is connected to the data line 16 via a contact hole 45-see fig. 5 and [col. 8, ll. 23-24, i.e., it is the same contact hole when viewed from above), wherein the data line and the conductive pattern overlap the semiconductor pattern of the second transistor (see, for example, figs. 3 and 5, wherein the data line 16 overlaps the semiconductor layer A2 of the switching TFT T2).
Ko does not appear to expressly disclose an initialization transistor connected between an initialization power source and a first electrode of the light-emitting element, the initialization transistor having a semiconductor pattern, and wherein the data line and the conductive pattern overlap the semiconductor pattern of the second transistor without overlapping the semiconductor pattern of each of the fourth transistor and the initialization transistor.
Son is relied upon to teach and an initialization transistor connected between an initialization power source and a first electrode of the light-emitting element (seventh transistor T7 connected between anode of light emitting diode ED and initialization voltage Vint-see fig. 1 and [col. 7, ll. 21-28]), the initialization transistor having a semiconductor pattern ((131g, 136g, and 137g) of the seventh transistor T7-see fig. 2 and [col. 12, ll. 34-39]), and wherein the data line and the conductive pattern overlap the semiconductor pattern of the second transistor without overlapping the semiconductor pattern of each of the fourth transistor and the initialization transistor (see, for example, fig. 3 with description in [col. 10, ll. 55-col. 11, ll. 3], which illustrates a second transistor T2, a connector 162 (equated to claimed conductive pattern) disposed on a third insulating layer 143, the connector 162 connecting a source region 136b of the second transistor T2 to a data line 171 through a contact hole 71 (in fourth insulating layer 144) such that the source region 136b is electrically connected to the data line 171, thus receiving a data signal Dm. As shown in, for example, figs. 2-5, 7, and 22, both the data line Dm and the connector 162 overlap the semiconductor pattern (136b, 131b, and 137b) of the second transistor T2, but not that of T4 and T7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Son with the invention of Ko by connecting an initialization transistor T7 between an initialization voltage source and an anode of the light emitting diode, so that a portion of driving current Id flows out through a turned-on seventh transistor T7 as a bypass current Ibp (see [col. 8, ll. 19-25]), and wherein the data line and the conductive pattern do not overlap an active layer of the fourth and seventh transistor, as taught by Son, which constitutes combining prior art elements according to known methods in order to yield predictable results.
Ko in view of Son does not appear to expressly disclose wherein each of the plurality of data lines comprises a first sub data line extending in a first direction and a second sub data line extending in the first direction, wherein the first sub data line and the second sub data line are provided on both sides of a pixel column in which at least two or more of the plurality of pixels are arranged in the first direction, wherein one of the pixels of the pixel column is connected to the first sub data line, andResponse to Office Action of November 12, 2021 another one of the pixels of the pixel column adjacent to the one of the pixels connected to the first sub data line is connected to the second sub data line, and wherein each of the pixels of the pixel column is connected to one of the first sub data line and the second sub data line.
Choi is relied upon to teach wherein each of the plurality of data lines comprises a first sub data line extending in a first direction and a second sub data line extending in the first direction (see fig. 3 and [0052], wherein data D1 comprises two sub-data lines D1a and D1b), wherein the first sub data line and the second sub data line are provided on both sides of a pixel column in which at least two or more of the plurality of pixels are arranged in the first direction (see fig. 3 and [0052], wherein the two sub-data lines D1a, D1b are provided on both sides of pixels P11-P2n1 in a column direction (first direction)), wherein one of the pixels of the pixel column is connected to the first sub data line (see fig. 3, pixel P11 is connected to sub-data line D1a), and 2Application No.: 17/263,533Reply dated February 10, 2022another one of the pixels of the pixel column adjacent to the one of the pixels connected to the first sub data line is connected to the second sub data line (see fig. 1, wherein P21 is connected to D1b), and wherein each of the pixels of the pixel column is connected to one of the first sub data line and the second sub data line (as shown in fig. 3 with description in [0052], in a column direction, odd row pixels are connected to the first sub-data line D1a, and even row pixels are connected to the second sub-data line D1b).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi with the inventions of Ko and Son such that each data line comprises first and second sub data lines provided on both sides of a pixel column, as taught by Choi, therefore a data signal is supplied to a data line for the previous scan period and transmitted to a pixel for the present scan period, with the result that time taken to supply and transmit the data signal is sufficient (see [0025]). As a result, the OLED device can emit light with brightness corresponding to the supplied data signal, thus image quality is not poor as in a conventional OLED device (see [0024]).
Regarding claim 2, Ko discloses wherein the semiconductor pattern of each of the first transistor and the second transistor is disposed on a substrate, and comprises an active pattern (semiconductor layer A2 for switching TFT T2, and semiconductor layer A1 for driving TFT T1-see fig. 5), and a first electrode and a second electrode connected to the active pattern (i.e., D2 and S2 for switching TFT T2, and S1 and D1 for driving TFT T1-see fig. 5); each of the first transistor and the second transistor further comprises a gate electrode disposed on the active pattern (gate electrodes G2 and G1 respectively for T2 and T1-see fig. 5); and the first contact hole is connected to the first electrode of the second transistor (i.e., contact hole 45 corresponding to CM1 and CM2 is connected to S2).
Ko does not appear to expressly disclose an initialization transistor with similar connections.
However, Son teaches a semiconductor pattern of the initialization transistor T7 disposed on a substrate (substrate 110-see fig. 3), and comprises an active pattern (136g, 131g, and 137g-see fig. 2 and [col. 12, ll. 34-36]), a first electrode and a second electrode connected to the active pattern (S7 and D7 (136g, 137g)-see [col. 12, ll. 34-36]); and a gate electrode disposed on the active pattern (gate 155g disposed on the active pattern- see fig. 2 and [col. 12, ll. 36-40]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Son with the invention of Ko by including an initialization transistor having the aforementioned connections, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., initializing an anode of the light emitting diode). 
Regarding claim 3, Ko discloses further comprising: a gate insulating layer disposed on the semiconductor pattern of each of the first transistor and the second transistor (gate insulating layer GI1-see fig. 5); a first interlayer insulating layer disposed on the gate insulating layer (first interlayer insulating layer ILD1-see fig. 5); a second interlayer insulating layer disposed on the first interlayer insulating layer (ILD2-see fig. 5); and a third interlayer insulating layer disposed on the second interlayer insulating layer (ILD3-see fig. 5); wherein the gate electrode is disposed on the gate insulating layer (gate electrodes G1 and G2 are disposed on GI1-see fig. 5).
Ko does not appear to expressly disclose an initialization transistor with similar arrangements.
Son is further relied upon to teach further comprising: a gate insulating layer disposed on the semiconductor pattern of the initialization transistor (first insulating layer 142-see fig. 3); a first interlayer insulating layer disposed on the gate insulating layer (second insulating layer 142-see fig. 3); a second interlayer insulating layer disposed on the first interlayer insulating layer (third insulating layer 143-see fig. 3); and a third interlayer insulating layer disposed on the second interlayer insulating layer (fourth insulating layer 144-see fig. 3), wherein the gate electrode is disposed on the gate insulating layer (gate electrode 155g is disposed on the first insulating layer 141-see fig. 3).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Son with the invention of Ko by including an initialization transistor having the aforementioned arrangement of insulating layers, which constitutes combining prior art elements according to known methods to yield predictable results. 
Regarding claim 4, Ko discloses wherein the conductive pattern comprises a bridge pattern (see fig. 5-CM2); wherein the bridge pattern is disposed on the second interlayer insulating layer, (as shown in fig. 5, CM2 is disposed on ILD2) and wherein the first contact hole passes through the gate insulating layer, the first interlayer insulating layer, and the second interlayer insulating layer (see fig. 5, wherein contact hole 45 extends through GI1, ILD1, and ILD2).
Regarding claim 5, Ko discloses wherein the data line is disposed on the third interlayer insulating layer (i.e., data line 16 is disposed on the third interlayer insulating layer ILD3-see fig. 5), and wherein the second contact hole passes through the third interlayer insulating layer (see fig. 5-portion of contact hole 45 through ILD3).
Regarding claim 6, Ko discloses wherein each of the plurality of pixels further comprises: a fifth transistor connected between a first power source and the first transistor (first emission control TFT T5-see fig. 2); and a sixth transistor connected between the first transistor and the first electrode of the light-emitting element (second emission control TFT T6-see fig. 2).
Regarding claim 7, Ko discloses wherein each of the third to sixth transistors comprises: a semiconductor pattern disposed on the substrate, and comprising an active pattern (active patterns A3-A6-see fig. 3), and a first electrode and a second electrode connected to the active pattern (i.e., D3 and S3 for switching TFT T3, D4 and S4 for initialization TFT T4, and D5 and S5 for first emission control TFT T5, and D6 and S6 for second emission control TFT T6-see fig. 3); and a gate electrode disposed on the active pattern (gate electrodes G3-G6 disposed on the gate insulating layer GI1-see, for example, figs. 5-6).
Regarding claim 8, Ko discloses wherein the bridge pattern is spaced apart from the semiconductor pattern of the fourth transistor, when viewed on a plane (as shown in, for example, figs. 3 and 5, in plan view, CM2 (contact hole 45-see [col. 8, ll. 16-25]) does not overlap the semiconductor layer A4).
Regarding claim 9, Son is further relied upon to teach wherein the bridge pattern is spaced apart from the semiconductor pattern of the initialization transistor, when viewed on a plane (as shown in fig. 5, the connector 162 does not overlap any portion of the seventh transistor).  
Regarding claim 10, Ko discloses further comprising: one or more scan lines to supply one or more scan signals to the gate electrodes of the second transistor, the third transistor, the fourth transistor (see, for example, fig. 2, which illustrates scan lines (Sn, Sn-1) connect to for supplying signals to control terminals of each of the transistors), wherein the one or more scan lines are disposed on the gate insulating layer (the scan lines are located at a same layer as the first electrode of the capacitor (see [col. 2, ll. 2528]), and as shown in fig. 5, the first electrode of the capacitor (Cst1 is on the gate insulating layer GI1).
Ko does not appear to expressly disclose an initialization transistor, and therefore, Ko fails to expressly disclose a scan signal line to supply a scan signal to a gate electrode of the initialization transistor.
Son is further relied upon to teach a scan signal line supplying a scan signal to the gate electrode of the initialization transistor (see fig. 1-scan signal GI(n+1) supplied to the gate of T7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Son with the invention of Ko by including an initialization transistor for initializing an anode of the light emitting element, wherein a gate of the initialization transistor is connected to a scan signal, as taught by Son, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 11, Ko discloses further comprising: an emission line to supply an emission signal to the gate electrode of each of the fifth transistor and the sixth transistor (emission control line En-see fig. 2), wherein the emission line is disposed on the gate insulating layer (the scan lines and the emission control line are located at a same layer as the first electrode of the capacitor (see [col. 2, ll. 2528]), and as shown in fig. 5, the first electrode of the capacitor (Cst1 is on the gate insulating layer GI1).
Regarding claim 12, Ko discloses wherein each of the plurality of pixels further comprises: a storage capacitor connected between the first power source and the gate electrode of the first transistor (storage capacitor Cst-see fig. 2).  
Regarding claim 13, Ko discloses wherein the storage capacitor comprises a lower electrode disposed on the gate insulating layer (Cst1-see fig. 5), and an upper electrode disposed on the first interlayer insulating layer (Cst2 is disposed on a second gate IDL1-see fig. 5).  
Regarding claim 16, Choi is further relied upon to teach further comprising: a plurality of demultiplexers each connected to some of the plurality of data lines (see fig. 3 with description in [0055]-[0059]-data line selector 600, which includes, for example, two transistors M1a and M1b for first data line D1).
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. Applicant argued (see Applicant remarks, pg. 8-11) that reference Son fails to teach or suggest the amended limitation reciting, inter alia, “wherein the data line and the conductive pattern overlap the semiconductor pattern of the second transistor without overlapping the semiconductor pattern of each of the fourth transistor and the initialization transistor”. To buttress this argument, Applicant argued that para. [0092] and [0097], explicitly discloses a structure in which the fourth transistor 136d1 overlaps the connector 164 as shown in fig. 4. “On the contrary, the independent claim 1 now specifically requires that “the data line and the conductive pattern overlap the semiconductor pattern of the second transistor without overlapping the semiconductor pattern of each of the fourth transistor and the initialization transistor.”
The Examiner respectfully disagrees for at least the following reasons: According to pg. 5 of the Office action mailed on 07/14/2022 the claimed conductive pattern is mapped to a connector 162 that connects a data line 171 to drain regions 136b of each second transistor T2 (see figs. 3, 5, 7, and 22 of Son). While the connector 164 is formed on the same conductive layer and of the same material as the connector 162, the connector 164 is actually a pattern that connects a pixel electrode 191 of the light emitting diode (ED), a drain region 137f of the sixth transistor T6, and the source region 136g of the seventh transistor T7 (see figs. 1 and 4). On the other hand, the connector 162 (claimed conductive pattern) connects a source region 136b of each second transistor T2 to a data line 171 (see figs. 2, 3, 5, 7, and 22 with description in [col. 10, ll. 55-col. 11, ll. 3]). As clearly shown in fig. 2, reproduced below for convenience, the connector 162 (encircled in upper left) does not and cannot possibly overlap any portion of the fourth and the seventh transistors (T4, T7). 
[AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Applicants arguments are not persuasive, and, therefore, the current amendment to claim 1 does not overcome the references of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627